UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6249


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL HARSHAW, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:14-cr-00027-1)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Harshaw, Jr., Appellant Pro Se.     John Lanier File,
Assistant United States Attorney, Beckley, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Harshaw, Jr. appeals the district court’s denial of

a sentence reduction pursuant to 18 U.S.C. § 3582(c) (2012), and

Amendment 782 to the Sentencing Guidelines.                    We have reviewed

the record and find no reversible error.                 Accordingly, we affirm

for the reasons stated by the district court.                    United States v.

Harshaw,   No.    5:14-cr-00027-1        (S.D.W.   Va.    Feb.    5,   2016).      We

dispense   with        oral   argument     because      the    facts    and     legal

contentions      are   adequately   presented      in    the   materials      before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2